Citation Nr: 1033581	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right knee.

2.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right ankle injury.

3.  Entitlement to an initial disability rating in excess of 10 
percent for necrotizing fasciitis of the right knee.

4.  Entitlement to an initial disability rating in excess of 10 
percent for chronic lumbar strain.

5.  Entitlement to an initial compensable disability rating for 
left ear hearing loss.

6.  Entitlement to an increased disability rating for residuals 
of a right shoulder injury, rated as noncompensable for the 
period prior to December 30, 2009 and 20 percent disabling 
thereafter.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 2002 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a July 2006 rating decision, the RO granted the Veteran's 
claims of entitlement to service connection for necrotizing 
fasciitis of the right knee, chronic lumbar strain, residuals of 
a right shoulder injury, residuals of a right ankle injury, left 
ear hearing loss, and assigned disability evaluations of 10 
percent for the right knee and chronic lumbar strain and 
noncompensable disability evaluations for his other service-
connected disabilities, effective March 12, 2006; service 
connection for nerve damage of the right knee was denied.  In 
January 2010, the RO granted the Veteran an increased disability 
evaluation of 10 percent for his right ankle disability and an 
increased, 20 percent disability evaluation for his right 
shoulder disability, effective December 30, 2009.  

In an April 2010 rating decision, the RO granted the Veteran an 
earlier effective date of March 12, 2006 for his 10 percent 
disability evaluation for his right ankle disability.  The 
Veteran has continued his appeal for higher disability ratings.  
See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claim for 
an increased disability evaluation for his right knee necrotizing 
fasciitis and his claim of entitlement to service connection for 
nerve damage of the right knee.  So, regrettably, these claims 
are being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on his 
part.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
residuals of a right ankle injury has been manifested by 
complaints of pain and limitation of motion, but without 
instability.

2.  Throughout the rating period, the Veteran's chronic lumbar 
strain is manifested by complaints of pain with some limitation 
of motion, with no demonstration by competent clinical evidence 
of neurological impairment.

3.  Throughout the rating period on appeal, the Veteran has level 
I hearing acuity in his left ear, and since his right ear is not 
service connected, it is presumed he also has level I hearing 
acuity in that ear.

4.  Throughout the rating period prior to December 30, 2009, the 
Veteran had right shoulder pain, but he does not have any 
resulting limitation of motion of the arm, ankylosis of the 
scapulohumeral articulation, impairment of the humerus, or 
impairment of the clavicle or scapula.

5.  Throughout the rating period since December 30, 2009, the 
Veteran's right shoulder disability is productive of limitation 
of motion at shoulder level, but is not productive of ankylosis 
of the scapulohumeral articulation, impairment of the clavicle or 
scapula, or impairment of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for residuals of a right ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270-5271 (2009).

2.  The criteria for an initial disability evaluation in excess 
of 10 percent for chronic lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 - 5243; 4.124a, Diagnostic Codes 8520, 8620 (2009).

3.  The requirements are not met for an initial compensable 
rating for left ear hearing loss.  38 U.S.C.A. § 1155, 5103A, 
5107(b) (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.85, Diagnostic Code 6100 (2009).

4.  The criteria are not met for a rating in initial compensable 
disability rating for residuals of a right shoulder injury.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200-5203 (2009).

5.  The criteria are not met for a rating in excess of 20 percent 
for residuals of a right shoulder injury.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  



Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the July 2006 rating decision on appeal granted the Veteran's 
claims of entitlement to service connection for his right ankle, 
chronic lumbar strain, right shoulder, and left ear hearing loss, 
such claims are now substantiated.   As such, his filing of a 
notice of disagreement as to the initial ratings assigned does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the Veteran's appeal as to the initial rating 
assignments trigger VA's statutory duties under 38 U.S.C.A. §§  
5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefits 
allowed by the evidence and the law.  This has been accomplished 
here, as will be discussed below.

VA issued a VCAA notice letter, dated in March 2006, from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter explained the evidence necessary to substantiate the 
Veteran's claims of entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The letter 
also informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, another March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  



Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issues on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  This, in turn, will compensate the 
veteran for times since the effective date of his award when his 
disability may have been more severe than at other times during 
the course of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2009).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Analysis

Right Ankle

The Veteran's residuals of a right ankle injury is rated by 
analogy to 38 U.S.C.A. § 4.71a, Diagnostic Code 5271.  Under 
Diagnostic Code 5271, a 10 percent disability evaluation is 
assigned where there is moderate limitation of motion of the 
ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 
percent disability evaluation is warranted where there is marked 
limitation of the ankle.  Id.

Upon reviewing the rating criteria in relation to the evidence 
for consideration, the Board finds that the Veteran's disability 
picture is most consistent with the currently assigned 10 percent 
disability evaluation, and that an increased disability 
evaluation is not warranted.  The objective clinical evidence of 
record does not show that the Veteran has marked limitation of 
motion of his right or left ankles.  Significantly, the Veteran's 
most recent VA examination, in December 2009, showed that the 
Veteran had range of motion of his right ankle from zero (0) to 
15 degrees in dorsiflexion and from zero (0) to 40 degrees in 
plantar flexion, without complaint of pain.  At the earlier, 
April 2006 VA examination, range of motion was to 20 degrees in 
dorsiflexion and 35 degrees in plantar flexion.  See 38 C.F.R. 
§ 4.71, Plate II (full range of motion for the ankles is zero (0) 
to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar 
flexion).  At both examinations, there was no ankylosis, atrophy 
of the muscles, or unstable ligaments; his ankle strain was not 
productive of deformity or swelling of the ankle joints.  
Therefore, the Board finds that the Veteran's right ankle 
symptomatology most closely fits within the criteria for the 
currently assigned 10 percent disability evaluation.

The Board also considered whether the Veteran may be entitled to 
a higher rating under other potentially applicable Diagnostic 
Codes.  With regard to the criteria under Diagnostic Code 5270, 
there is no evidence of ankylosis of the Veteran's right ankle.  
Likewise, under Diagnostic Code 5272, is no evidence of ankylosis 
of the Veteran's subastragalar or tarsal joint for his ankle.  
Further, the findings do not warrant evaluations under Diagnostic 
Codes 5273 and 5274, as there is no evidence of malunion of the 
os calcis or astragalus, nor is there evidence of an 
astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 
5274.  As such, the Board does not find that the medical evidence 
supports a schedular rating in excess of 10 percent for the right 
ankle.

In concluding that the Veteran is not entitled to a disability 
evaluation in excess of 10 percent for his right ankle 
disability, the Board has also considered whether the Veteran is 
entitled to a higher disability evaluation on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While the Veteran reports pain, the Veteran 
does not experience a significant loss of range of motion due to 
pain, fatigue, weakness, or lack of endurance due to repetitive 
use of the joint.  Further, the current 10 percent disability 
evaluation contemplates the Veteran's complaints of pain, as well 
as any limitation of motion due to pain.  There is no objective 
indication that the Veteran's symptoms result in any additional 
functional limitation to a degree that would support a rating in 
excess of the current disability ratings for his right ankle 
disability.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board does not have to refer this case 
to the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Lumbar Strain

The diagnostic code criteria pertinent to rating spinal 
disabilities in general were revised effective September 26, 2003 
(as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237 through 5243).  Under these relevant provisions, a 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 10 
percent rating is also warranted for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 20 percent rating is also warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent disability evaluation is warranted for forward 
flexion of the cervical spine to 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  A 40 percent evaluation 
is warranted for unfavorable ankylosis of the entire cervical 
spine.

A 40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain, 
Diagnostic Code 5242 for degenerative arthritis of the spine, and 
Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may also be 
rated based on incapacitating episodes, depending on whichever 
method results in the higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  Note 
(1) defines an "incapacitating episode" as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so."  

The competent clinical evidence of record is against an 
evaluation in excess of 10 percent based on the general rating 
formula for disease or injury of the spine, effective September 
26, 2003, for Diagnostic Codes 5237 and 5243.  Indeed, a finding 
of forward flexion of the thoracolumbar spine between 30 and 60 
degrees, or ankylosis of the lumbar spine, is required in order 
for the Veteran to qualify for the next-higher 20 percent 
evaluation.  Upon examination in April 2006, he had range of 
motion to 92 degrees flexion, extension to 35 degrees, 28 degrees 
lateral bending, and 32 degrees rotation.  In December 2009, the 
Veteran had range of motion of the lumbar spine to 90 degrees 
forward flexion, extension to 22 degrees, lateral bending to 30 
degrees, and rotation to 20 degrees.  Thus, applying the facts to 
the criteria set forth above, the Veteran remains entitled to no 
more than a 10 percent evaluation for his service-connected 
lumbar strain under the General Rating Formula for Diseases and 
Injuries of the Spine.

In concluding the Veteran is not entitled to a higher rating for 
his lumbar strain, at any time during the rating period, the 
Board has considered as well whether she has additional 
functional loss - beyond that objectively shown - due to his 
pain, or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, 
there is no indication in the record that his functional ability 
is decreased beyond the limitation of motion already shown on 
examination, even when his symptoms are most problematic.  In 
particular, the April 2006 and December 2009 VA examiners found 
that there was no additional weakness, fatigability, 
incoordination, lack of endurance, or additional loss of motion.  
As a result, his current 10 percent rating adequately compensates 
him for the extent of his pain, including insofar as its 
resulting effect on his range of motion.  

With consideration of the provisions of Note (1) of the General 
Rating Formula for Diseases and Injuries of the Spine, the Board 
notes that there is no objective evidence of record for the 
entire rating period on appeal which demonstrates that the 
Veteran experiences any neurologic symptomatology.  The medical 
evidence demonstrates that the Veteran's neurologic evaluations 
at her VA examinations are negative, and does not allow for a 
finding of neurologic manifestations of the Veteran's service-
connected lumbar strain.  Thus, he is not entitled to a separate, 
compensable rating under Diagnostic Code 8520, 8521, 8524, 8525, 
or 8526 for the neurologic manifestations of the disability at 
issue.

The Board has also considered whether referral is warranted for 
an increased disability evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
finds that there has been no showing by the Veteran that his 
chronic lumbar strain, standing alone, resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application of 
normal rating schedule standards.  Accordingly, the Board finds 
that this case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Left Ear Hearing Loss

In evaluating service-connected hearing loss, disability ratings 
are derived by a "mechanical" (i.e., nondiscretionary) 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are performed.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Ratings for hearing loss range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of hearing 
acuity, as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured by 
pure tone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz.  The rating schedule establishes auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometry test.  The vertical lines in Table VI (in 38 C.F.R. 
§ 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. §§ 4.85(b), 
4.87 (2007). 

The language of 38 C.F.R. § 4.86(a) provides that, when the pure-
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  The provisions of 38 C.F.R. § 4.86(b) provide that 
when the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Unfortunately, neither 38 C.F.R. § 4.86(a) 
nor (b) is applicable in this particular appeal.

According to the results of the hearing evaluations the Veteran 
has undergone, there simply is no basis for assigning a higher, 
i.e., compensable rating for the service-connected hearing loss 
in his left ear.  The clinical evidence of record shows his left 
ear hearing loss is at level I.  At his May 2006 VA audiological 
evaluation, he had an average pure-tone threshold of 33 decibels 
in his left ear and 100 percent speech discrimination.  This 
correlates to level I hearing acuity for this ear.  Likewise, 
at his more recent, January 2010 VA examination, his left ear 
pure-tone threshold was 25 decibels, with 100 percent speech 
discrimination.  This also correlates to level I hearing acuity.  
And because his right ear is not service connected, and he is not 
deaf in this ear, it is presumed that he also has level I 
(meaning "normal") hearing acuity in this ear.  See 38 U.S.C.A. 
§ 1160(a) (West 2002); 38 C.F.R. § 3.383(a)(3).  Thus, a 
noncompensable (i.e., 0 percent) rating is assigned.  38 C.F.R. 
§§ 4.14, 4.85, Table VII, Diagnostic Codes 6100 to 6101 (2009).  
So there is no basis for assigning a higher rating.

In determining the Veteran is not entitled to a higher 
(compensable) rating for his left ear hearing loss, the Board has 
also considered whether he is entitled to a higher rating on an 
extra-schedular basis.  However, the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication the hearing loss in his left ear has caused marked 
interference with his employment (meaning beyond that 
contemplated by the rating currently assigned) or necessitated 
frequent periods of hospitalization so as to render impractical 
the application of the regular rating schedule standards.  
Accordingly, the Board does not have to refer this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Right Shoulder Disability

The Veteran's right shoulder disability is evaluated as 
noncompensable prior to December 30, 2009 and 20 percent 
disabling thereafter, pursuant to the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5200-5203.  Under Diagnostic Code 5203, a 
10 percent evaluation is provided for impairment of the clavicle 
or scapula, where there is malunion of the clavicle of scapula or 
nonunion of the clavicle or scapula without loose movement.  A 20 
percent disability evaluation is for assignment where there is 
dislocation of the clavicle or scapula, or where there is 
nonunion of the clavicle or scapula, with loose movement.  A 
disability evaluation in excess of 20 percent is not available 
under Diagnostic Code 5203, and, as such, the Board will consider 
whether the veteran may be entitled to a higher rating under 
other potentially applicable Diagnostic Codes, including 5200, 
5201, and 5202.

Diagnostic Code 5200 assigns a minimum 30 percent disability 
rating for favorable ankylosis of the scapulohumeral 
articulation, with abduction to 60 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  

Under Diagnostic Code 5201, a 20 percent evaluation is provided 
for limitation of motion of the arm at shoulder level.  The next-
higher 30 percent evaluation may be assigned for limitation of 
motion of the major arm midway between the side and shoulder 
level, and a 40 percent evaluation may be assigned for motion of 
the major arm limited to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

Under Diagnostic Code 5202, a 20 percent disability rating is 
assigned for malunion of the humerus with moderate deformity or 
for recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the shoulder 
level.  A 30 percent disability evaluation is assigned for 
malunion of the major humerus with marked deformity or recurrent 
dislocation of the major scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

a.  Prior to December 30, 2009

Documents of record establish that the Veteran is right handed.

The objective clinical evidence of record indicates that the 
Veteran has does not have nonunion or dislocation of the right 
clavicle or scapula.  According to his April 2006 VA examination 
report, the Veteran does not have instability, deformity, 
dislocation, subluxation, or locking of the right shoulder.  The 
Board acknowledges that, at his VA examination, he had complaints 
of pain and crepitus.  However, the Veteran had right arm forward 
flexion to 180 degrees, and active abduction to 180 degrees on VA 
examination in April 2006, with a negative impingement sign.  The 
April 2006 VA examiner also noted that joint function on the 
right was not additionally limited, after repetitive use, by 
fatigue, weakness, lack of endurance, or incoordination.  
Similarly, the VA examiner indicated that there was no evidence 
of tenderness of the acromioclavicular joint or biceps.   
Further, the evidence also fails to show that there is recurrent 
dislocation, nonunion, fibrous union, or loss of the head of the 
humerus.  As such, the Board is precluded from assigning a 
compensable disability rating for residuals of a right shoulder 
injury for the period prior to December 30, 2009.

The Board has also considered whether the Veteran may be entitled 
to a higher, compensable rating under other potentially 
applicable Diagnostic Codes, including 5200, 5201, and 5203.  But 
the evidence indicates the Veteran currently does not have 
ankylosis in his right humerus, so Diagnostic Code 5200 is 
inapplicable.  See  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992), both indicating 
that ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable.

Under Diagnostic Code 5201, a 30 percent rating is warranted 
where there is limitation of motion of the arm at midway between 
the side and shoulder level.  However, there is no evidence of 
limitation of motion of the right arm.  Likewise, under 
Diagnostic Code 5202, a 20 percent disability rating is assigned 
for malunion of the humerus with moderate deformity or for 
recurrent dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level; 
however, as previously noted, there is no evidence of deformity 
or recurrent dislocation of the right shoulder.

In concluding that the Veteran is not entitled to a higher rating 
for his residuals of a right shoulder injury, at any time during 
the rating period on appeal, the Board also has considered 
whether he is entitled to a higher rating on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
He reports experiencing pain and weakness.  Nevertheless, as 
already mentioned, his pain did not further inhibit his range of 
motion or otherwise create functional limitations.  There also is 
no objective clinical indication that he has other symptoms, 
aside from this (e.g., premature or excess fatigability, 
weakness, incoordination, etc.), which otherwise result in any 
additional functional limitation in his right arm to a degree or 
extent that would support a compensable rating.

The Board has also considered whether the disability at issue 
warrants an extra-schedular evaluation at any time during the 
rating period on appeal.  The record on appeal, however, does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing that his right shoulder disability has caused 
marked interference with his employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board does not have to refer this case to the 
Director of Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

b.  Since December 30, 2009

The objective clinical evidence of record indicates that the 
Veteran has does not have nonunion or dislocation of the right 
clavicle or scapula.  According to his December 2009 VA 
examination report, the Veteran does not have instability, 
deformity, dislocation, subluxation, or locking of the right 
shoulder.  The Board acknowledges that, at his VA examinations, 
he had complaints of pain and weakness.  However, the Veteran has 
right arm forward flexion to 135 degrees, and active abduction to 
85 degrees, with internal rotation to 70 degrees and external 
rotation to 65 degrees.  The VA examiner also noted that joint 
function on the right was not additionally limited, after 
repetitive use, by fatigue, weakness, lack of endurance, or 
incoordination.  Similarly, the VA examiner noted that there was 
no evidence of tenderness to palpation.   Further, the evidence 
also fails to show that there is recurrent dislocation, nonunion, 
fibrous union, or loss of the head of the humerus.  As such, the 
Board is precluded from assigning a disability rating in excess 
of 20 percent for residuals of a right shoulder injury.

The Board has also considered whether the Veteran may be entitled 
to a higher rating under other potentially applicable Diagnostic 
Codes, including 5200, 5201, and 5203.  But the evidence 
indicates the Veteran currently does not have ankylosis in his 
right humerus, so Diagnostic Code 5200 is inapplicable.  See  
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992), both indicating that ankylosis 
is complete immobility of the joint in a fixed position, either 
favorable or unfavorable.

Under Diagnostic Code 5201, a 30 percent rating is warranted 
where there is limitation of motion of the arm at midway between 
the side and shoulder level.  However, there is no evidence of 
additional limitation of motion of the right arm.  Likewise, 
under Diagnostic Code 5202, a 20 percent disability rating is 
assigned for malunion of the humerus with moderate deformity or 
for recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the shoulder 
level; however, as previously noted, there is no evidence of 
deformity or recurrent dislocation of the right shoulder.

In concluding that the Veteran is not entitled to a higher rating 
for his residuals of a right shoulder injury shoulder, at any 
time during the rating period on appeal, the Board also has 
considered whether he is entitled to a higher rating on the basis 
of functional loss due to pain pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  He reports experiencing pain and weakness.  Nevertheless, 
as already mentioned, his pain did not further inhibit his range 
of motion or otherwise create functional limitations.  There also 
is no objective clinical indication that he has other symptoms, 
aside from this (e.g., premature or excess fatigability, 
weakness, incoordination, etc.), which otherwise result in any 
additional functional limitation in his right arm to a degree or 
extent that would support a rating higher than 20 percent.

The Board has also considered whether the disability at issue 
warrants an extra-schedular evaluation at any time during the 
rating period on appeal.  The record on appeal, however, does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing that his residuals of a right shoulder injury has caused 
marked interference with his employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board does not have to refer this case to the 
Director of Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for residuals of a 
right ankle injury is denied.

An initial increased evaluation in excess of 10 percent for 
lumbar strain is denied.

An initial compensable disability evaluation for left ear hearing 
loss is denied.

An initial compensable disability evaluation for residuals of a 
right shoulder disability is denied.

An evaluation in excess of 20 percent for residuals of a right 
shoulder disability for the period since December 30, 2009 is 
denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In this regard, the Board notes that the Veteran has not yet been 
provided with a VA examination which addresses whether the 
Veteran's claimed nerve damage of the right knee is related to 
his service.  The Board acknowledges that the Veteran's service 
treatment records do not show treatment or diagnoses of nerve 
damage, and that the Veteran was afforded VA examinations in 
connection with his right knee in April 2006 and December 2009, 
but points out that Veteran claims that, even absent an acute 
event or injury during service, his service resulted in his 
current nerve damage of the right knee, and that the VA 
examinations of record do not address whether the Veteran has 
nerve damage of the right knee related to his military service.   
VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded a VA examination in order to 
determine nature and etiology of the Veteran's nerve damage of 
the right knee, if any.  See McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if the 
evidence of record does not contain adequate evidence to decide a 
claim).

The Board notes that the issue of entitlement to an increased 
disability rating for necrotizing fasciitis of the right knee is 
inextricably intertwined with the Veteran's claim of entitlement 
to service connection for nerve damage of the right knee, 
currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  Hence, the Board will defer appellate 
consideration of the issue of entitlement to an increased 
disability rating for necrotizing fasciitis of the right knee 
pending completion of the action requested below.  The Board 
cannot render an informed decision concerning the level of 
disability caused by his service-connected necrotizing fasciitis 
of the right knee in the absence of specific medical information 
regarding the coexisting disabilities.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence of 
medical evidence that does so).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his nerve damage of the 
right knee, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his current nerve 
damage of the right knee, if any, is 
related to his service in the military, to 
include any alleged events or injuries 
during his period of military service.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's service 
medical records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

2.  Following completion of the above, the 
RO should readjudicate the issue of 
entitlement to service connection for nerve 
damage of the right knee and the Veteran's 
inextricably intertwined claim for an 
increased disability evaluation for 
necrotizing fasciitis of the right knee.  
Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


